Citation Nr: 0400496	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  01-02 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as Barrett's esophagitis, hiatal hernia, 
and gastroesophageal reflux disease (GERD), on a direct and 
secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in July 1971 with over 
16 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran has maintained that the gastrointestinal 
disorders on appeal are related to his service-connected 
duodenal ulcer.  In the alternative, he suggests that the 
claims should be granted on a direct service-connected basis.  
After a review of the claims file, the Board finds that 
further medical development is in order.  Specifically, while 
he underwent a VA examination in June 2000, the medical 
opinion is unclear as to whether the conditions claimed on 
appeal are related to his service-connected disability and/or 
directly related to service.  As such, a remanded is needed 
to clarify the etiology of the veteran's current complaints.  
Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf. 

2.  The RO should obtain outpatient 
treatment records related to the claim on 
appeal from the VA Medical Center (VAMC) 
in Bay Pines, Florida, from June 2001 to 
the present.

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for an 
examination by an appropriate specialist 
to determined the nature and etiology of 
any current gastrointestinal disorder.  
The claims file, to include records 
obtained pursuant to the above, should be 
made available to the examiner.  
Following review of pertinent records in 
the claims folder and examination of the 
veteran, the examiner is requested to 
express an opinion as to the following 
questions:

?	What is the nature of the veteran's 
current gastrointestinal complaints?  
Specifically, are his current signs 
and symptoms consistent with diagnoses 
of Barrett's esophagitis, hiatal 
hernia, GERD, or any other 
gastrointestinal disorder?

?	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's current gastrointestinal 
complaints had their onset during 
service or are in any other way 
causally related to service?

?	Does the record establish that the 
veteran's gastrointestinal complaints 
are more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) related to his 
service-connected duodenal ulcer 
disability?  

?	It would be helpful to the Board if 
the examiner would discuss each of the 
claimed disabilities, Barrett's 
esophagitis, hiatal hernia, and GERD, 
separately as they relate to the 
veteran's military service claim and 
to his service-connected duodenal 
ulcer disability.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

